Citation Nr: 1011014	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to 
July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
effective from the date of receipt of the claim in 
April 2006.  The Veteran's disagreement with the initial 
30 percent rating led to this appeal.  

In February 2010, the Veteran, his wife, and his sister 
testified from the RO at a videoconference before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing is of record in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The RO provided the 
Veteran information concerning the VCAA by correspondence 
dated in May 2006 and March 2007.  

As noted in the Introduction, in its September 2006 rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent rating effective the date the Veteran 
filed his claim in April 2006.  The Veteran's disagreement 
with the 30 percent rating led to this appeal.  

The record includes the VA outpatient records dated from 
January 2006 to March 2007 and the report of a VA fee-basis 
examination for PTSD conducted in August 2006.  At the 
February 2010 Board hearing, the Veteran testified that his 
PTSD symptoms had become worse since the initial VA 
examination and were getting worse all the time.  He also 
testified that every two weeks he was meeting with a 
psychiatrist at the VA in Muskogee.  Both the Veteran's wife 
and sister testified that they thought the Veteran was in 
persistent danger of hurting himself, and the Veteran's wife 
testified that the Veteran threatens to kill himself and she 
is certain he has a hidden gun.  The Veteran testified that 
he suffers from frequent panic attacks and nightmares, 
inability to concentrate, feels depressed and anxious, and 
does not like to be around others.  

In view of the Veteran's assertions that his PTSD symptoms 
have worsened since his last examination and considering the 
testimony of the Veteran, his wife and sister at the 
February 2010 hearing, it is the judgment of the Board that 
the Veteran should be provided an additional VA psychiatric 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (where appellant complained of increased hearing loss 
two years after his last audiology examination, VA should 
have scheduled the appellant for another examination).  In 
addition, as any records regarding treatment for PTSD from 
March 2007 to the present are potentially pertinent to the 
appeal and are within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App.  462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for his PTSD.  After 
the Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  Of particular 
interest are mental health clinic/PTSD 
outpatient treatment records from the VA 
Medical Center in Muskogee, Oklahoma, 
dated from March 2007 to the present.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.  

2.  Then, the Veteran should be afforded 
a VA psychiatric examination to evaluate 
the severity of his PTSD.  All indicated 
tests and studies are to be performed, 
and comprehensive social, educational and 
occupational histories are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist or psychologist for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Review Examination for Posttraumatic 
Stress Disorder and VA's Worksheet for 
Mental Disorders Examination.  In making 
an assessment, the examiner is requested 
to provide adequate reasons and bases for 
any opinion offered.  

The examiner should also assign a Global 
Assessment of Functioning (GAF) score 
solely for the Veteran's PTSD consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.  

The examiner is also requested to 
indicate which of the following (a), (b), 
(c) or (d) best describes the Veteran's 
mental impairment from his service-
connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
OR

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; OR

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social  
relationships.  

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

A complete rationale for any opinion 
rendered must be included in the report.  
Adequate reasons and bases should be 
provided to support the opinions 
provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

3.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should readjudicate the issue 
on appeal based on a de novo review of 
all pertinent evidence.  Full 
consideration should be given to the 
decisions of the United States Court of 
Appeals for Veterans Claims concerning 
staged ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the AMC/RO should 
issue a supplemental statement of the 
case and provide the Veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


